DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-22 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-22 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
CN106915271 (“D1”) discloses an intelligent electric bus and a wireless charging platform thereof. The intelligent electric bus and the wireless charging platforrn thereof mainiy comprise an auxiliary driving system, a wireless charging system and a pre-judging system; the driving direction and speed of the electric bus which is about to enter a station are controlled through the auxiliary driving system, and the electric bus is parked at a designated parking positien of the wireless charging platform and conducts parking braking: the electric bus is charged through the wireless charging system; and the charging time is calculated through the pre-judging system according to traffic signal lamp information and traffic stream information to supply reference to a driver. According to the intelligent electric bus and the wireless charging platform thereof, a wireless charging unit of a traditional electric bus is simplified, the charging tire is increased, meanwhile fatigue of the driver is relieved, and the effect that the road resources are more reasonably used is achieved.
CN109291929 (“D2”) teaches an invention for controlling an autonomous vehicle. A sensor fusion system with a sensor system for providing environment condition information and a convolutional neural network (CNN) is provided. The CNN includes a receiving interface configured to receive the environment condition information from the sensor system, a common 

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Listing of persuasive remark(s):
Applicant remarked, “Once the bus is parked in the space, the wireless charging station adjusts the charger’s height/position relative to the roof of the bus (D1 and accompanying description). Although D1 describes using the driver assistance system to park the bus, the parking is based on markings of the parking space, and not based on an object to which the bus is to couple. That is, the driver assistance system of D1 is only described as parking the bus in a parking spot.” The Examiner based on this remark and deeper review of Applicant’s Disclosure and Figures considers Applicant’s driver assistance system performing the coupling only to an underground/under-carriage wireless charging pad (see Applicant’s Fig. 1A) unlike D1’s overhead wireless charging configuration (see D1’s Figures).

Regarding Claim(s) 1-22, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax